DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s filing of the terminal disclaimer of 08/08/2022 has overcome the double patenting rejection over patent 10371845.  Accordingly, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-25 are allowed.
The claimed limitations "the plurality of acoustic receivers are each configured to detect the ranging pulses transmitted by the respective subset of the acoustic transmitters within a time window defined by the respective predefined limited range, … wherein a cycle time of the acoustic ranging cycle of the seismic array starts with the initiation of transmission of the ranging pulses on the respective acoustic signals by each of the acoustic transmitters at substantially the same time, and ends upon expiration of the time window of a longest of the respective pre-defined limited ranges" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Rouquette (5031159), teaches a plurality of acoustic receivers configured to receive acoustic signals; and a plurality of acoustic transmitters, wherein each of the plurality of acoustic transmitters is configured to generate a ranging pulse on a respective one of the acoustic signals over one of a plurality of channels; and a processor; wherein each acoustic transmitter of the respective subset of the plurality of acoustic transmitters in the subset is configured to generate the respective ranging pulse on the respective one of the acoustic signals over a different one of the plurality of channels; the plurality of acoustic transmitters are all configured to initiate generation of the respective ranging pulse on the respective one of the acoustic signals at a same time such that propagation of the ranging pulse on each of the acoustic signals associated with the seismic array are substantially simultaneous and all of the plurality of acoustic receivers are configured to initiate detection of the ranging pulse on at least one of the acoustic signals provided from the respective subset of the plurality of acoustic transmitters for a time window.  However it does not teach the plurality of acoustic receivers are each configured to detect the ranging pulses transmitted by the respective subset of the acoustic transmitters within a time window defined by the respective predefined limited range, … wherein a cycle time of the acoustic ranging cycle of the seismic array starts with the initiation of transmission of the ranging pulses on the respective acoustic signals by each of the acoustic transmitters at substantially the same time, and ends upon expiration of the time window of a longest of the respective pre-defined limited ranges.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645